DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16, 29, and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 16 recites “a crown including an inner surface engageable with the part such that directly engaging the receiver and the screw” in lines 6-7.  It is unclear what component is “directly engaging the receiver and the screw.”  The only component that appears to directly engage the receiver and the screw is the crown, and as such, claim 16 will be interpreted in that manner.
Claims 16, 29, and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for 
Claims 16, 29, and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 16 recites the limitation "the opening" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  The Examiner is interpreting the claim as reciting that the receiver includes an opening.
Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 25 recites the limitation "the bone fastener" in lines 9-10.  There is insufficient antecedent basis for this limitation in the claim.  The Examiner is interpreting “the bone fastener” as “the spinal implant.”
Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 30 recites the the slot" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 30 recites the limitation "an inner surface of the crown" in line 4.  It is unclear whether “an inner surface” in claim 30 is intended to be the same inner surface as recited in claim 16 or an additional inner surface.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 10, 11, 16, 24, 25, 27, 29, and 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barry (US 2011/0178559 A1).
Claim 1. Barry discloses a spinal implant comprising: a first member (saddle 802 and pins 54) including an inner surface defining an implant cavity (bore 812), the first member including a pair of lateral protrusions (pins 54); a second member (fastener 804) including a head (head 830) and a shaft (shaft 58) configured to penetrate tissue, the head including a pair of longitudinal grooves (groove located between head 830 and shaft 58 and in contact with left pin 54 in Fig. 52; groove located between head 830 and shaft 58 and in contact with right pin 54 in Fig. 54), each of the grooves including one of the protrusions disposed therein, the second member including an extension (stepped surfaces 830e and 830f) extending from the head; and a third member (cap 806) directly engaging the first and second members, the third member defining an opening (see para. 0191 and Figs. 52-54 regarding stepped surfaces 830e and 830f in contact with cap 806), the extension being disposed in the opening to restrict movement of the second member relative to the first member (Figs. 49-54; paras. 0177-0206).
	Claim 10. Barry discloses wherein the lateral protrusions are aligned with a transverse axis of the first member (Figs. 49-54; paras. 0177-0206).
	Claim 11. Barry discloses wherein the longitudinal grooves are spaced about an outer surface of the second member (Figs. 49-54; paras. 0177-0206).
	Claim 24. Barry discloses wherein the protrusions include surfaces (the surfaces of pins 54 in contact with head 830 translate as shown in Figs. 52-54), the surfaces of the protrusions being configured to translate relative to the head to facilitate multi-axial movement of the first member relative to the second member (Figs. 49-54; paras. 0177-0206).
	Claim 25. Barry discloses wherein: the lateral protrusions are aligned with a transverse axis of the first member; the longitudinal grooves are spaced about an outer surface of the second member, the grooves being defined by a surface of the second member; and the protrusions are configured to translate within and relative to the surface of the second member to facilitate relative rotation of the first member and the second member upon disposal in a selected plane or axis to facilitate multi-axial movement of the bone fastener (the surfaces of pins 54 in contact with head 830 translate as shown in Figs. 52-54) (Figs. 49-54; paras. 0177-0206).
	Claim 27. Barry discloses wherein the shaft defines an axis, the extension being coaxial with the axis (note that para. 0189 states that bore 832 is optional) (Figs. 49-54; paras. 0177-0206).
	Claim 35. Barry discloses wherein the shaft defines an axis, the extension being coaxial with the axis (note that para. 0189 states that bore 832 is optional) (Figs. 49-54; paras. 0177-0206), the extension being monolithically formed with the head, the extension having a maximum diameter that is less than a maximum diameter of the head (the maximum diameter of head 830 at bearing surfaces 56a and 56b is greater than the maximum diameter of stepped surfaces 830e and 830f as shown in Fig. 50) (Figs. 49-54; paras. 0177-0206).
	Claim 16. Barry discloses a spinal implant comprising: a receiver (saddle 802 and pins 54) including an inner surface having at least one lateral protrusion (pins 54); a screw (fastener 804) including a head (head 830) and a threaded shaft (shaft 58), the head including at least one longitudinal groove (groove located between head 830 and shaft 58 and in contact with left pin 54 in Fig. 52; groove located between head 830 and 
	Claim 29. Barry discloses wherein the shaft defines an axis and the extension is coaxial with the axis (note that para. 0189 states that bore 832 is optional) (Figs. 49-54; paras. 0177-0206).

Allowable Subject Matter
Claims 17, 18, and 31 are allowed.
Claims 15, 21, 26, 28, and 32-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Note that a different embodiment of Barry is being used in this rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NANCY HARVEY whose telephone number is (571)270-3815. The examiner can normally be reached Mon.-Fri. 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571)272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773